DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 4 is rejected because “the supporting position” and “the protruding portion” lacks proper antecedent basis.  Claims 5-8 appear to have the same issue(s).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-11 are is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2002-199494 to Mizunuma in view of U.S. Publication No. 2011/0071398 to Hwang et al. “Hwang” or U.S. Publication No. 2015/0051494 to Hwang et al., hereinafter “Hwang 2” or U.S. Publication No. 2016/0120505 to Kadokura or U.S. Publication No. 2009/0299193 to Haftman et al. “Haftman”.  
Note:  The Mizunuma reference will refer to figures in the foreign publication provided by Applicant and will cite Paragraph numbers in the translated copy provided herein (PTO-892).  
With respect to Claims 1, 6, and 9, Mizunuma discloses an ultrasound imaging probe comprising a transducer unit having a transducer section including an array of piezoelectric transducers arcuately arranged, an acoustic lens 34 provided on the front side of the transducer array and a housing configured to “hold” the aforementioned array (Paragraphs [0012]-[0014], [0021] and Fig. 2).  However, MIzunuma does not appear to disclose nor depict where the array may rotate as claimed.  
Hwang teaches from within a similar field of endeavor with respect to ultrasound imaging probes where a transducer array is coupled to a shaft that is configured to rotate the array (Paragraphs [0022], [0059]-[0062], Figs. 4, 8 and corresponding description).  
Alternatively, Hwang 2 teaches from within a similar field of endeavor with respect to ultrasound imaging probes where a transducer array is coupled to a shaft that is configured to rotate the array (Fig. 3 and corresponding descriptions).  
Alternatively, Kadokura teaches from within a similar field of endeavor with respect to ultrasound imaging probes where a transducer array is coupled to a shaft that is configured to rotate the array (Figs. 3, 4a and 4b and corresponding descriptions).  .
Haftman teaches from within a similar field of endeavor with respect to ultrasound imaging probes where a transducer array is coupled to a shaft that is configured to rotate the array (Fig. 4 and corresponding descriptions).  
Accordingly, one skilled in the art would have been motivated to have modified the ultrasound imaging system and method described by Mizunuma to include a rotation shaft and corresponding mechanical components as described by Hwang, Hwang 2, Kadokura or Haftman in order to increase the viewing angle (e.g. imaging capability) of the ultrasound probe and/or to allow multiple angled acquisitions to facilitate three dimensional imaging.  Such modifications merely involve combining prior art elements according to known techniques to yield predictable results (MPEP 2143).  

With respect to Claims 2-3, Examiner notes that the rotational shaft as described above is considered to be a protruding portion that can extend from side surfaces of the array and extends in a direction that is perpendicular to the arrangement of piezeoelectric elemnts (see annotated Fig. 2 below).  

    PNG
    media_image1.png
    375
    477
    media_image1.png
    Greyscale


Hwang below; 25a in Fig. 3 in Hwang 2, 40 in Fig. 3 of Kadokura and 320, 321, 403 and 404 in Fig. 4 of Haftman.  

    PNG
    media_image2.png
    546
    427
    media_image2.png
    Greyscale

	
As for Claim 10, Examiner notes that the modified probe as described above would be “produced” according to the claimed steps in its broadest reasonable interpretation.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER L COOK whose telephone number is (571)270-7373.  The examiner can normally be reached on M-F approximately 8AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Hoekstra can be reached on 571-272-7232.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER L COOK/Primary Examiner, Art Unit 3793